Title: New York Ratifying Convention. Third Speech of June 28 (Francis Childs’s Version), [28 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 28, 1788]
Mr. Hamilton. The honorable gentleman from Ulster has given a turn to the introduction of those papers, which was never in our contemplation. He seems to insinuate that they were brought forward, with a view of shewing an inconsistency in the conduct of some gentlemen—perhaps of himself. Sir, the exhibition of them had a very different object. It was to prove that this state once experienced hardships and distresses to an astonishing degree, for want of the assistance of the other states. It was to shew the evils we suffered since, as well as before the establishment of the confederation, from being compelled to support the burthen of the war; That requisitions have been unable to call forth the resources of the country; That requisitions have been the cause of a principal part of our calamities; that the system is defective and rotten, and ought forever to be banished from our government. It was necessary, with deference to the honorable gentleman, to bring forward these important proofs of our argument, without consulting the feelings of any man.

That the human passions should flow from one extreme to another, I allow is natural. Hence the mad project of creating a dictator. But it is equally true, that this project was never ripened into a deliberate and extensive design. When I heard of it, it met my instant disapprobation. The honorable gentleman’s opposition too is known and applauded. But why bring these things into remembrance? Why affect to compare this temporary effusion with the serious sentiments our fellow citizens entertained of the national weaknesses? The gentleman has made a declaration of his wishes for a strong federal government. I hope this is the wish of all. But why has he not given us his ideas of the nature of this government, which is the object of his wishes? Why does he not describe it? We have proposed a system, which we supposed would answer the purposes of strength and safety. The gentleman objects to it, without pointing out the grounds, on which his objections are founded, or shewing us a better form. These general surmises, never lead to the discovery of truth. It is to be desired, that the gentleman would explain particularly the errors in this system, and furnish us with their proper remedies. The committee remember that a grant of an impost to the United States, for twenty-five years, was requested by Congress. Though this was a very small addition of power to the federal government, it was opposed in this state, without any reasons being offered. The dissent of New-York and Rhode-Island frustrated a most important measure. The gentleman says, he was for granting the impost; yet he acknowleges, he could not agree to the mode recommended. But it was well known, that Congress had declared, that they could not receive the accession of the states, upon any other plan than that proposed. In such case, propositions for altering the plan amounted to a positive rejection. At this time, Sir, we were told it was dangerous to grant powers to Congress. Did this general argument indicate a disposition to grant the impost in any shape? I should myself have been averse to the granting of very extensive powers: But the impost was justly considered as the only means of supporting the union. We did not then contemplate a fundamental change in government. From my sense of the gentlemen’s integrity, I am bound to believe, that they are attached to a strong united government; and yet I find it difficult to draw this conclusion from their conduct or their reasonings.
Sir, with respect to the subject of revenue, which was debated yesterday, it was asserted that in all matters of taxation, except in the article of imposts, the united and individual states had a concurrent jurisdiction; that the state governments had an independent authority, to draw revenues from every source but one. The truth of these positions will appear on a slight investigation. I maintain, that the word supreme imports no more than this; that the constitution, and laws made in pursuance thereof, cannot be controuled or defeated by any other law. The acts of the United States therefore will be absolutely obligatory, as to all the proper objects and powers of the general government. The states as well as individuals are bound by these laws. But the laws of Congress are restricted to a certain sphere, and when they depart from this sphere, they are no longer supreme or binding. In the same manner the states have certain independent powers, in which their laws are supreme: For example, in making and executing laws concerning the punishment of certain crimes, such as murder, theft, &c. the states cannot be controuled. With respect to certain other objects, the powers of the two governments are concurrent, and yet supreme. I instanced, yesterday, a tax on any specific article. Both might lay the tax; both might collect it without clashing or interference. If the individual should be unable to pay both, the first seizure would hold the property. Here the laws are not in the way of each other; they are independent and supreme. The case is like that of two creditors: Each has a distinct demand; the debtor is held equally for the payment of both. Their suits are independent; and if the debtor cannot pay both, he who takes the first step, secures his debt. The individual is precisely in the same situation, whether he pays such a sum to one, or to two. No more will be required of him to supply the public wants, than he has ability to afford. That the states have an undoubted right to lay taxes in all cases in which they are not prohibited, is a position founded on the obvious and important principle in confederated governments, that whatever is not expressly given to the federal head, is reserved to the members. The truth of this principle must strike every intelligent mind. In the first formation of government by the association of individuals, every power of the community is delegated, because the government is to extend to every possible object; Nothing is reserved, but the unalienable rights of mankind: But when a number of these societies unite for certain purposes, the rule is different, and from the plainest reason: They have already delegated their sovereignty, and their powers to their several governments; and these cannot be recalled, and given to another, without an express act. I submit to the committee whether this reasoning is not conclusive. Unless therefore we find that the powers of taxation are exclusively granted, we must conclude, that there remains a concurrent authority. Let us then enquire if the constitution gives such exclusive powers to the general government. Sir, there is not a syllable in it, that favours this idea: Not a word importing an exclusive grant, except in the article of imposts. I am supported in my general position, by this very exception. If the states are prohibited from laying duties on imports, the implication is clear. Now, what proportion will the duties on imports bear to the other ordinary resources of the country? We may now say, one third; but this will not be the case long. As our manufactures increase, foreign importations must lessen. Here are two thirds at least of the resources of our country open to the state governments. Can it be imagined then, that the states will lose their existence or their importance for want of revenues? The propriety of Congress possessing an exclusive power over the impost appears from the necessity of their having a considerable portion of our resources, to pledge as a fund for the reduction of the debts of the United States. When you have given a power of taxation to the general government, none of the states individually will be holden for the discharge of the federal obligations: The burthen will be on the union.
The gentleman says, that the operation of the taxes will exclude the states, on this ground, that the demands of the community are always equal to its resources; that Congress will find a use for all the money the people can pay. This observation, if designed as a general rule, is in every view unjust. Does he suppose the general government will want all the money the people can furnish; and also that the state governments will want all the money the people can furnish? What contradiction is this? But if this maxim be true, how does the wealth of a country ever increase? How are the people enabled to accumulate fortunes? Do the burthens regularly augment, as its inhabitants grow prosperous and happy. But if indeed all the resources are required for the protection of the people, it follows that the protecting power should have access to them. The only difficulty lies in the want of resources: If they are adequate, the operation will be easy: If they are not, taxation must be restrained: Will this be the fate of the state taxes alone? Certainly not. The people will say no. What will be the conduct of the national rulers? The consideration will not be, that our imposing the tax will destroy the states, for this cannot be effected; but that it will distress the people, whom we represent, and whose protectors we are. It is unjust to suppose that they will be altogether destitute of virtue and prudence: it is unfair to presume that the representatives of the people will be disposed to tyrannize, in one government more than in another. If we are convinced that the national legislature will pursue a system of measures unfavorable to the interests of the people, we ought to have no general government at all. But if we unite, it will be for the accomplishment of great purposes: These demand great resources, and great powers. There are certain extensive and uniform objects of revenue, which the United States will improve, and to which, if possible they will confine themselves. Those objects which are more limited, and in respect to which, the circumstances of the states differ, will be reserved for their use: A great variety of articles will be in this last class of objects, to which only the state laws will properly apply. To ascertain this division of objects is the proper business of legislation: It would be absurd to fix it in the constitution, both because it would be too extensive and intricate, and because alteration of circumstances must render a change of the division indispensible. Constitutions should consist only of general provisions: The reason is, that they must necessarily be permanent, and that they cannot calculate for the possible changes of things. I know that the states must have their resources; but I contend that it would be improper to point them out particularly in the constitution.
Sir, it has been said that a poll-tax is a tyrannical tax: But the legislature of this state can lay it, whenever they please. Does then our constitution authorize tyranny? I am as much opposed to a capitation as any man: Yet who can deny, that there may exist certain circumstances, which will render this tax necessary. In the course of a war, it may be necessary to lay hold of every resource: and, for a certain period, the people may submit to it. But on removal of the danger, or the return of peace, the general sense of the community would abolish it. The United Netherlands were obliged, on a emergency, to give up one half of their property to the government. It has been said, that it will be impossible to exercise this power of taxation: If it cannot be exercised, why be alarmed at it? But the gentlemen say that the difficulty of executing it with moderation will necessarily drive the government into despotic measures. Here again they are in the old track of jealousy and conjecture. Whenever the people feel the hand of despotism, they will not regard forms and parchments. But the gentlemen’s premises are as false as their conclusion. No one reason can be offered, why the exercise of the power should be impracticable: No one difficulty can be pointed out, which will not apply to our state governments. Congress will have every means of knowledge, that any legislature can have. From general observation, and from the revenue systems of the several states, they will derive information as to the most eligible modes of taxation. If a land tax is the object, cannot Congress procure as perfect a valuation as any other assembly? Can they not have all the necessary officers for assessment and collection? Where is the difficulty? Where is the evil? They never can oppress a particular state, by an unequal imposition; because the constitution has provided a fixed ratio, a uniform rule, by which this must be regulated. The system will be founded upon the most easy and equal principles—to draw as much as possible from direct taxation; to lay the principal burthens on the wealthy, &c. Even ambitious and unprincipled men will form their system so, as to draw forth the resources of the country in the most favorable and gentle methods; because such will be ever the most productive. They never can hope for success, by adopting those arbitrary modes, which have been used in some of the states.
A gentleman yesterday passed many enconiums on the character and operations of the state governments. The question has not been, whether their laws have produced happy or unhappy effects: The character of our confederation is the subject of our controversy. But the gentleman concludes too hastily. In many of the states, government has not had a salutary operation. Not only Rhode-Island, but several others have been guilty of indiscretions and misconduct—of acts, which have produced misfortune and dishonor. I grant that the government of New-York has operated well; and I ascribe it to the influence of those excellent principles, in which the proposed constitution and our own are so congenial. We are sensible that private credit is much lower in some states, than it is in ours. What is the cause of this? Why is it at the present period, so low even in this state? Why is the value of our land depreciated? It is said there is a scarcity of money in the community: I do not believe this scarcity to be so great, as is represented. It may not appear; It may be retained by its holders; but nothing more than stability and confidence in the government is requisite to draw it into circulation. It is acknowledged that the general government has not answered its purposes. Why? We attribute it to the defects of the revenue system. But the gentlemen say, the requisitions have not been obeyed, because the states were impoverished. This is a kind of reasoning that astonishes me. The records of this state—the records of Congress prove that, during the war, New-York had the best reason to complain of the non-compliance of the other states. I appeal to the gentlemen. Have the states, who have suffered least, contributed most? No sir—the fact is directly the reverse. This consideration is sufficient entirely to refute the gentlemen’s reasoning. Requisitions will ever be attended with the same effects. This depends on principles of human nature, that are as infallible as any mathematical calculations. States will contribute or not, according to their circumstances and interests: They will all be inclined to throw off the burthens of government upon their neighbours. These positions have been so fully illustrated and proved in former stages of this debate, that nothing need be added. Unanswerable experience—stubborn facts have supported and fixed them. Sir, to what situation is our Congress now reduced! It is notorious, that with the utmost difficulty they maintain their ordinary officers, and support the mere form of a federal government. How do we stand with respect to foreign nations? It is a fact, that should strike us with surprize and with shame, that we are obliged to borrow money, in order to pay the interests of our debts. It is a fact, that these debts are every day accumulating by compound interest. This, sir, will one day endanger the peace of our country, and expose us to vicisitudes the most alarming. Such is the character of requisitions; Such the melancholy, dangerous condition, to which they have reduced us. Now, sir, after this full and fair experiment, with what countenance do gentlemen come forward, to recommend the ruinous principle, and make it the basis of a new government? Why do they affect to cherish this political demon, and present it once more to our embraces? The gentleman observes, that we cannot, even in a single state, collect the whole of a tax; Some counties will necessarily be deficient: In the same way, says he, some states will be delinquent. If this reasoning were just, I should expect to see the states pay, like the counties, in proportion to their ability; which is not the fact.
I shall proceed now more particularly to the proposition before the committee. This clearly admits, that the unlimited power of taxation, which I have been contending for, is proper. It declares that after the states have refused to comply with the requisitions, the general government may enforce its demands. While the gentlemen’s proposal admits my principle, in its fullest latitude, the whole course of their argument is against it. The mode they point out would involve all the inconveniences, against which they would wish to guard. Suppose the gentlemen’s scheme should be adopted; Would not all the resources of the country be equally in the power of Congress? The states cannot have but one opportunity of refusal. After having passed through the empty ceremony of a requisition, the general government can enforce all its demands, without limitation or resistance. The states will either comply, or they will not. If they comply, they are bound to collect the whole of the tax from the citizens. The people must pay it. What then will be the disadvantage of its being levied and collected by Congress, in the first instance? It has been proved, as far as probabilities can go, that the federal government will, in general, take the laws of the several states as its rule, and pursue those measures, to which the people are most accustomed. But if the states do not comply, what is the consequence? If the power of compulsion be a misfortune to the states, they must now suffer it, without opposition or complaint. I shall shew too, that they must feel it in an aggravated degree. It may frequently happen, that, though the states formally comply with the requisitions, the avails will not be fully realized by Congress: The states may be dilatory in the collection and payment, and may form excuses for not paying the whole: There may be also partial compliances, which will subject the Union to inconveniences. Congress therefore in laying the tax will calculate for these losses and inconveniences: They will make allowances for the delays and delinquencies of the states, and apportion their burthens accordingly: They will be induced to demand more than their actual wants. In these circumstances the requisitions will be made upon calculations in some measure arbitrary. Upon the constitutional plan, the only enquiry will be—how much is actually wanted; and how much can the object bear, or the people pay? On the gentlemen’s scheme, it will be—what will be the probable deficiencies of the states? for we must increase our demands in proportion, whatever the public wants may be, or whatever may be the abilities of the people. Now suppose the requisition is totally rejected, it must be levied upon the citizens, without reserve. This will be like inflicting a penalty upon the states: It will place them in the light of criminals. Will they suffer this? Will Congress presume so far? If the states solemnly declare they will not comply, does not this imply a determination not to permit the exercise of the coercive power? The gentlemen cannot escape the dilemma, into which their own reasoning leads them. If the states comply, the people must be taxed; If they do not comply, the people must equally be taxed: The burthen, in either case, will be the same; the difficulty of collecting the same. Sir, if these operations are merely harmless and indifferent, why play the ridiculous farce? If they are inconvenient, why subject us to their evils? It is infinitely more eligible, to lay a tax originally, which will have uniform effects throughout the Union; which will operate equally and silently. The United States will then be able to ascertain their resources, and to act with vigor and decision: All hostility between the governments will be prevented: The people will contribute regularly and gradually, for the support of government; and all odious, retrospective enquiries will be precluded.
But, the ill effects of the gentlemen’s plan do not terminate here. Our own state will suffer peculiar disadvantages from the measure. One provision in the amendment is, that no direct taxes shall be laid till after the impost and excise shall be found insufficient for the public exigencies; and that no excise shall be laid on articles of the growth or manufacture of the United States. Sir, the favorable maritime situation of this state, and our large and valuable tracts of unsettled land, will ever lead us to commerce and agriculture as our proper objects. Unconfined, and tempted by the prospect of easy subsistance and independence, our citizens, as the country populates, will retreat back, and cultivate the western parts of our state. Our population, though extensive, will never be crowded, and consequently we shall remain an importing and agricultural state. Now, what will be the operation of the proposed plan? The general government, restrained by the constitution from a free application to other resources, will push imposts to an extreme. Will excessive impositions on our commerce be favorable to the policy of this state? Will they not directly oppose our interests. Similar will be the operation of the other clause of the amendment, relative to excise. Our neighbours not possessed of our advantages for commerce and agriculture, will become manufacturers: Their property will, in a great measure, be vested in the commodities of their own production: But a small proportion will be in trade, or in lands. Thus, on the gentlemen’s scheme, they will be almost free from burthens, while we shall be loaded with them. Does not the partiality of this strike every one? Can gentlemen, who are laboring for the interest of their state, seriously bring forward such propositions? It is the interest of New-York, that those articles should be taxed, in the production of which, the other states exceed us. If we are not a manufacturing people, excises on manufactures will ever be for our advantage. This position is indisputable. Sir, I agree, that it is not good policy to lay excises to any considerable amount, while our manufactures are in their infancy—but are they always to be so? In some of the states, they already begin to make considerable progress. In Connecticut such encouragement is given, as will soon distinguish that state. Even at the present period, there is one article, from which, a revenue may very properly be drawn: I speak of ardent spirits. New-England manufactures more than a hundred gallons to our one. Consequently, an excise on spirits at the still-head would make those states contribute in a vastly greater proportion than ourselves. In every view, excises on domestic manufactures would benefit New-York. But the gentlemen would defeat the advantages of our situation, by drawing upon us all the burthens of government. The nature of our union requires, that we should give up our state impost: The amendment would forfeit every other advantage. This part of the constitution should not be touched. The excises were designed as a recompence to the importing states, for relinquishing their imposts. Why then should we reject the benefits conferred upon us? Why should we run blindly against our own interest?
Sir, I shall no further enlarge on this argument. My exertions have already exhausted me. I have persevered, from an anxious desire to give the committee the most complete conception of this subject. I fear however, that I have not been so successful, as to bestow upon it that full and clear light, of which it is susceptible. I shall conclude with a few remarks, by way of apology. I am apprehensive, Sir, that in the warmth of my feelings, I may have uttered expressions, which were too vehement. If such has been my language, it was from the habit of using strong phrases to express my ideas; and, above all, from the interesting nature of the subject. I have ever condemned those cold, unfeeling hearts, which no object can animate. I condemn those indifferent mortals, who either never form opinions, or never make them known. I confess, Sir, that on no subject, has my breast been filled with stronger emotions, or more anxious concern. If any thing has escaped me, which may be construed into a personal reflection, I beg the gentlemen, once for all, to be assured, that I have no design to wound the feelings of any one who is opposed to me. While I am making these observations, I cannot but take notice of some expressions, which have fallen, in the course of the debate. It has been said, that ingenious men may say ingenious things, and that those, who are interested in raising the few upon the ruins of the many, may give to every cause an appearance of justice. I know not whether these insinuations allude to the characters of any, who are present, or to any of the reasonings in this house. I presume that the gentlemen would not ungenerously impute such motives to those, who differ from themselves. I declare, I know not any set of men who are to derive peculiar advantages from this constitution. Were any permanent honors or emoluments to be secured to the families of those who have been active in this cause, there might be some ground for suspicion. But what reasonable man, for the precarious enjoyment of rank and power, would establish a system, which would reduce his nearest friends and his posterity to slavery and ruin? If the gentlemen reckon me among the obnoxious few; If they imagine, that I contemplate, with an ambitious eye, the immediate honors of the government; yet, let them consider, that I have my friends—my family—my children, to whom the ties of nature and of habit have attached me. If, to day, I am among the favoured few; my children, tomorrow, may be among the oppressed many: These dearest pledges of my patriotism may, at a future day, be suffering the severe distresses, to which my ambition has reduced them. The changes in the human conditions are uncertain and frequent. Many, on whom fortune has bestowed her favours, may trace their family to a more unprosperous station; and many who are now in obscurity, may look back upon the affluence and exalted rank of their ancestors. But I will no longer trespass on your indulgence. I have troubled the committee with these observations, to shew that it cannot be the wish of any reasonable man, to establish a government unfriendly to the liberties of the people. Gentlemen ought not then to presume, that the advocates of this constitution are influenced by ambitious views. The suspicion, Sir, is unjust; the charge is uncharitable.
